Citation Nr: 1426278	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Whether the rating reduction for chronic dermatitis from 30 percent to 10 percent, effective from May 1, 2008, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from July 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

The issue on appeal was previously before the Board in November 2011 when it was remanded for additional evidentiary development.  Also before the Board in November 2011 was a claim of entitlement to service connection for corneal scars which was also remanded.  In June 2013, the RO granted service connection for corneal scars.  The issue is no longer on appeal.  


REMAND

The Veteran was originally scheduled for a Travel Board hearing to be conducted by a Veterans Law Judge at his local RO in April 2010.  A report of contact prepared on the day of the hearing indicates that the Veteran was unable to attend the scheduled hearing and requested that the hearing be rescheduled.  Unfortunately, the report of contact was not associated with the claims file until recently.  There is no indication that the Veteran has withdrawn his request for a hearing.  The issue on appeal must be remanded in order to allow the RO to schedule the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.


No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

